MEMORANDUM OF DECISION.
In appeals consolidated for appellate argument the Defendants, Richard DeVeau and Wesley E. Irving, challenge their respective convictions in Superior Court (Cumberland County). Defendant DeVeau had been convicted of operating a motor vehicle with excessive blood alcohol and operating while under the influence of intoxicating liquor. Defendant Irving had been convicted of operating a motor vehicle while under the influence of intoxicating liquor. The Defendants contend here that the results of blood tests were improperly admitted in their respective trials because of a lack of an adequate foundation for this evidence.
In each ease the testimony of the professional who took the blood sample was admitted without objection. In neither case did the Defendant object to the results of the blood test with the specificity required of him by M.R.Evid. 103(a). There was no obvious error.
The entry in each case is:
Judgments affirmed.
All concurring.